776 So.2d 1034 (2001)
Anthony ROBERTS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-1186.
District Court of Appeal of Florida, Fourth District.
January 31, 2001.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Bart Schneider, Assistant Attorney General, West Palm Beach, for appellee.
SHAHOOD, J.
The issue presented in this appeal is whether the trial court erred in sentencing appellant, Anthony Roberts, as a habitual felony offender over defense objection. We hold that the trial court erred in sentencing appellant as a habitual felony offender without the necessary requisite record evidence required under section 775.084(1)(a), Florida Statutes (1999). See Boyd v. State, 776 So.2d 317 (Fla. 4th DCA 2001)(Lowenthal v. State, 699 So.2d 319 (Fla. 2d DCA 1997)).
In keeping with Lowenthal, the trial court, on remand, should permit the state to present substantiated proof pursuant to section 775.084, Florida Statutes. Thereafter, if appellant meets the requirements for habitualization under the statute, the trial court can again sentence appellant as a habitual felony offender. See id.
*1035 REVERSED AND REMANDED FOR RESENTENCING.
GUNTHER and STONE, JJ., concur.